Citation Nr: 1612701	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-02 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to herbicide exposure or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active service from January 1964 to January 1984.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in July 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.

In a May 2010 notice of disagreement, the Veteran, through his former attorney, alleged that there was "error" in the July 2008 rating decision that denied the Veteran's TDIU claim.  However, it is unclear if the Veteran is actually attempting to raise a motion for clear and unmistakable error (CUE) in the July 2008 rating decision.  In a September 2011 statement, the Veteran, through his attorney, raised a claim for entitlement to an effective date earlier than August 15, 2005, for the assignment of a 20 percent disability rating for diabetes mellitus.  While these issues have been raised by the record and acknowledged by the RO in an October 2015 deferred rating decision, they have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran had service in Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides.

2.  A heart disorder was not present in service, was not present to a compensable degree within one year of service discharge, and is not shown to be related to service, to include as due to in-service herbicide exposure, or to any service-connected disability.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, and was not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's August 2010 letter provided before the initial adjudication of the service connection claim on appeal in July 2011, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the service connection issue on appeal.

VA has obtained service treatment records, service personnel records, and private and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran and his representative have submitted multiple written statements and medical treatise information pertaining to his claim.  He was also provided with a VA examination in conjunction with the service connection claim on appeal in November 2015 to clarify the nature and etiology of his claimed heart disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The medical examination and medical opinion obtained by VA in November 2015 is adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran's service connection claim was previously before the Board in April 2014 and remanded for additional evidentiary development, to include affording the Veteran a VA examination and obtaining VA treatment records.  Based on the foregoing discussion, the Board finds substantial compliance with the April 2014 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has asserted that his claimed heart disorder is related to his military service, to include in-service herbicide exposure, or was caused or aggravated by his service-connected diabetes mellitus.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as arteriosclerosis, myocarditis, and cardiovascular-renal disease, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases are deemed service-connected, such as ischemic heart disease including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).

Based on the Veteran's active duty service in the Republic of Vietnam from January 1969 to August 1970, he is presumed to have been exposed to herbicides.  However, the Veteran's diagnosed heart disorders are not among the list of diseases available on a presumptive basis in situations where a veteran was exposed to herbicides during active duty service.  This does not, however, preclude a claimant from establishing service connection for the claimed disorders on direct basis, to include as due to exposure to herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection for a heart disorder is not warranted.  As an initial matter, there is no factual basis in the record that the claimed condition was incurred during service, or manifested to a disabling degree within a year thereafter, or for several years after his discharge from service in 1984.  

Service treatment records included a September 1983 Report of Medical History which reflected a complaint of pain or pressure in chest.  However, the Veteran's September 1983 retirement examination report showed that he had a normal clinical evaluation of the heart and a heart disorder was not found.  In October 1983, the Veteran complained of chest pain and shortness of breath after exercise and long walking.  
 
Post-service VA and private treatment records first showed findings of heart disorders many years after the Veteran's separation from active service in 1984.  Evidence of record dated from 2001 to 2015 detailed findings of paroxysmal atrial fibrillation and flutter, hypertension, left ventricular hypertrophy, long-term use of an anticoagulant for treatment of atrial fibrillation, and history of congestive heart failure.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

As discussed above, the Veteran served in Vietnam and his exposure to herbicides is presumed.  It is also undisputed that service connection is in effect for diabetes mellitus.  However, the evidence of record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed heart disorders and his active military service or any service-connected disability.  In addition, neither the Veteran nor his representative has identified or alluded to the existence of any such opinion.  

The electronic claims file contains multiple VA examination reports and medical opinions.  In March 2006 and January 2007 addendums to a March 2006 VA examination report, a VA examiner reviewed the results of a stress test that was stopped after two and one-half minutes.  The examiner opined that an additional diagnosis would be angina more than likely due to coronary artery disease, which more than likely was due to his diabetes and high blood pressure.  It was noted that the diagnosis of coronary artery disease was based on an equivocal positive stress test.  However, another VA examiner explained that an equivocal positive means not negative, but mostly a positive test.  It was noted that this finding could only be clarified by the provider who performed the test.  The examiner also specifically indicated that he could not ascertain why the stress test was stopped without speculating.  It was noted that the metabolic equivalents level is assigned based on the length of time he is able to perform the test if exercise treadmill was done.  From this, it is estimated what he should be able to do from a cardiac standpoint.  A person could perform a short period of time simply due to being out of shape and have a normal echocardiogram.  Therefore, the examiner indicated that he could not say the Veteran has a heart disease and could not say if his metabolic equivalents level was entirely due to heart disease without speculating.

In a March 2008 VA examination report, the VA examiner diagnosed coronary artery disease.  However, a March 2008 echocardiogram report showed findings of hypertensive heart disease, with cardiomegaly.  In a June 2008 VA medical opinion, the examiner opined that the Veteran's hypertensive heart disease was "less likely" due to his service-connected diabetes mellitus.  

In a December 2010 VA examination report, a VA examiner acknowledged the Veteran's heart condition, but opined that he did not have ischemic heart disease, as there was no pathology to render that diagnosis.  In a June 2011 addendum, a VA physician noted review of the file showed abnormal cardiac findings of the arrhythmia had been present since at least 2002.  It was indicated that the diagnosis was primarily atrial fibrillation and that there was hypertension present, as well as left ventricular hypertrophy that was related to hypertension.  The physician noted the history of congestive heart failure was related to hypertension or was idiopathic, but was not related to ischemic heart disease.  It was specifically indicated that there was no documented coronary artery disease that had been confirmed by any testing.  The examiner then opined that the likelihood for ischemic heart disease to be present was "less than likely, less than 50% probability". 

In August 2011, the Veteran submitted a December 2005 extract from the University of California, Irvine, Medical Center, Department of Medicine as support for his contentions that his current heart disorder was related to his service-connected diabetes mellitus.  The extract listed diabetes mellitus as a strong, independent risk factor for atrial fibrillation and flutter. 

In April 2014, the Board remanded the claim for additional development, to include obtaining a VA examination to determine the nature and etiology of any heart disease, to specifically include atrial fibrillation and flutter.  In a November 2015 VA examination report, the examiner listed diagnoses of hypertensive heart disease diagnosed in 2013, atrial fibrillation diagnosed in 2007, and atrial flutter, resolved since ablation, diagnosed in 2001.  The examiner noted that none of the Veteran's heart conditions qualify within the generally accepted medical definition of ischemic heart disease and noted etiologies of the Veteran's diagnosed heart conditions to be heart ablation in 2007/atrial flutter, chronic obstructive pulmonary disease, and obesity.  It was indicated that diagnostic testing from 2013 showed findings of atrial fibrillation and mild concentric left ventricular hypertrophy.   

After examining the Veteran and reviewing the electronic claims file, the examiner opined that the claimed heart condition was "less likely than not (less than 50% probability)" incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner referenced several documents in the record, and indicated that Veteran was never diagnosed with any heart disease while in the service.  It was noted that the Veteran mostly likely experienced shortness of breath and chest pain after exercises due to weight gain and possible asthma, as a 1997 nuclear stress test was negative for ischemia.  The examiner highlighted that the Veteran was initially diagnosed with atrial flutter in October 2001, 17 years after his military discharge.  Due to that large time gap, the examiner indicated that he could not establish a longitudinal trend of subjective complaints and objective findings.  Thus, the examiner concluded that a causal relationship between the Veteran's claimed heart disorder and his active service could not be established.  The examiner further acknowledged that ischemic heart disease was currently a presumptive condition of Agent Orange exposure.  However, the examiner noted that the Veteran had not been diagnosed with ischemic heart disease and only carried diagnoses of atrial flutter and atrial fibrillation, which do not meet the criteria for ischemic heart disease.  The examiner determined that the Veteran's atrial flutter/atrial fibrillation was "less likely than not" due to herbicide exposure.

The examiner also opined that the claimed heart condition was "less likely than not (less than 50% probability)" proximately due to or the result of the Veteran's service-connected diabetes mellitus.  In the cited rationale, the examiner referenced several documents in the record, to include medical treatise evidence submitted by the Veteran as well as his own medical treatise evidence discussing risk factors for atrial flutter and atrial fibrillation.  The examiner noted that the Veteran's atrial flutter started in October 2001 and was "less likely than not" related to his service-connected diabetes mellitus, as he was diagnosed with diabetes mellitus in late 2000 or 2001, around the same time frame that he developed atrial flutter.  The examiner remarked that the December 2005 medical abstract submitted by the Veteran pointed out that diabetes mellitus was an independent risk factor, but did not specify the duration of diabetes mellitus.  The examiner further noted that the Veteran had many other risk factors besides diabetes mellitus for his atrial flutter, such as obesity and chronic obstructive pulmonary disorder.  It was noted that diabetes mellitus was a stronger risk factor for atrial fibrillation than atrial flutter.  The examiner then highlighted that the Veteran did not start out with atrial fibrillation but that atrial fibrillation was a result of his atrial flutter ablation in October 2007.  The examiner concluded that it was "less likely than not" that the Veteran's atrial flutter or atrial fibrillation was due to his service-connected diabetes mellitus. 

Finally, the examiner opined that the Veteran's claimed heart condition was not "at least as likely as not aggravated beyond its natural progression" by his service-connected diabetes mellitus.  In the cited rationale, the examiner noted that the Veteran was diagnosed with atrial flutter in 2001 and that the condition was under control with medication for many years until he became more symptomatic and had an ablation in 2007.  It was indicated that evidence of record showed that the Veteran had been stable with paroxysmal atrial fibrillation since that procedure.  The examiner highlighted that the Veteran's paroxysmal atrial fibrillation appeared to be well controlled with no signs or symptoms of aggravation by his service-connected diabetes mellitus.

The November 2015 VA examiner provided a complete rationale for the stated opinions, based on an extensive examination of the Veteran and a detailed review of the evidence of record.  As such, the Board considers the medical opinions featured in the November 2015 VA examination report and medical opinion to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the November 2015 VA examiner.

The Board is cognizant that the Veteran has submitted medical treatise evidence in August 2011 detailing that diabetes mellitus was a strong, independent risk factor for atrial fibrillation and flutter.  Medical articles or treatises can provide support to a claim, but they must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships to be of probative value.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  The article of record does not discuss the specific circumstances of the Veteran's claimed disorder in any manner, let alone whether it is etiologically related to events during his active military service.  In addition, the article has never been commented on in any form by a medical professional other than the November 2015 VA examiner.  As such, the article is not of sufficient probative evidence to show that the Veteran's claimed disorder was casually related to service, in-service herbicide exposure, or his service-connected disabilities.

The only evidence of record which relates the Veteran's claimed heart disorders to his active military service or his service-connected diabetes mellitus are his own statements.  The Veteran's statements are competent evidence as to observable symptomatology, including pain and shortness of breath.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran's current disorder was as a result of active service or his service-connected disabilities draw medical conclusions, which the Veteran is not qualified to make.  Although lay person statements are competent evidence to provide opinions on some medical issues, the etiology of the Veteran's claimed disorders falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the November 2015 VA examiner considered these statements when providing the aforementioned medical examination report and medical opinion.

Accordingly, service connection for a heart disorder is not warranted.  The evidence of record simply does not establish either on direct, presumptive, or secondary bases that the Veteran's claimed heart disorder was incurred in or related to his military service or to any service-connected disability.  In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a heart disorder, to include as secondary to herbicide exposure or service-connected diabetes mellitus, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


